                                                                   THIS ORDER IS APPROVED.


                                                                   Dated: May 9, 2019



 1
 2
                                                                  Brenda Moody Whinery, Chief Bankruptcy Judge
 3                                                                _________________________________

 4
 5
 6
 7                              UNITED STATES BANKRUPTCY COURT

 8                                        DISTRICT OF ARIZONA

 9    In re:                                             Chapter 11
10    PUCHI PROPERTIES INC.,                             Case No. 4:14-bk-01372-BMW
11                                   Debtor.             PARTIAL RULING AND ORDER
                                                         REGARDING: MOTION TO ENFORCE
12                                                       ORDER CONFIRMING PLAN OF
                                                         REORGANIZATION AND FOR ORDER
13                                                       COMPELLING UETA OF ARIZONA,
                                                         INC. TO COMPLY WITH THE TERMS
14                                                       OF TRUSTEE’S PLAN OF
                                                         REORGANIZATION
15
16
17             This matter came before the Court pursuant to the Motion to Enforce Order Confirming
18   Plan of Reorganization and for Order Compelling UETA of Arizona, Inc. to Comply with the
19   Terms of Trustee’s Plan of Reorganization (the “Motion”) filed by John C. Smith, the Plan
20   Trustee (the “Plan Trustee”) for Puchi Properties Inc. (the “Debtor”) on January 12, 2018 (Dkt.
21   795); UETA of Arizona, Inc.’s Response (the “Response”) (Dkt. 803); the Plan Trustee’s Reply
22   (the “Reply”) (Dkt. 808); UETA of Arizona, Inc.’s Sur-Reply (the “Sur-Reply”) (Dkt. 817); and
23   the Notice of Limited Joinder in the Motion (the “Limited Joinder”) (Dkt. 819) filed by Robert
24   F. Kuhn, Esq., the Law Office of Robert F. Kuhn, PLLC, and Donald E. Gabriel, Esq. (the
25   “Kuhn/Gabriel Creditors”).
26             In the Motion, the Plan Trustee asks the Court to: (1) determine that the Debtor validly
27   assumed an unexpired lease (the “Lease”) with UETA of Arizona, Inc. (“UETA”) through the
28   Chapter 11 Trustee’s Plan of Reorganization for Puchi Properties, Inc. Dated May 11, 2015 (the

 Case 4:14-bk-01372-BMW           Doc 843 Filed 05/09/19 Entered 05/09/19 12:40:58           Desc
                                  Main Document    Page 1 of 11
 1   “Plan”) (Dkt. 545 at Ex. A), which was confirmed by the Court on March 11, 2016 (Dkt. 545);
 2   (2) determine that there are no uncured defaults based on events or conditions that existed or
 3   occurred prior to this Court’s entry of the Stipulated Order Confirming Plan of Reorganization
 4   (the “Confirmation Order”) (Dkt. 545); (3) determine that the Lease has not been and may not be
 5   terminated based on events that existed or occurred prior to entry of the Confirmation Order;
 6   (4) determine that UETA is barred by the doctrine of res judicata from asserting claims raised in
 7   a state court complaint pertaining to the Lease; (5) enter orders enforcing the Confirmation Order
 8   and compelling UETA to pay $24,000 in arrears on account of the Lease, pay $8,000 per month
 9   pursuant to the Lease, otherwise conform its conduct to the Lease, and comply with the injunction
10   provisions in the Debtor’s Plan; and (6) award the Debtor its reasonable attorneys’ fees incurred
11   in connection with the Motion. The Motion does not seek any relief pursuant to Federal Rule of
12   Civil Procedure 60,1 as incorporated by Federal Rule of Bankruptcy Procedure 9024,2 or seek
13   any modification of the Plan.
14            UETA asserts that it was not provided with notice of the Debtor’s Plan or any of the
15   proceedings related thereto and asks the Court to deny the Motion.
16            On April 4, 2018, the Court held an initial hearing on the Motion and determined that the
17   threshold issue is whether the Plan Trustee validly assumed the Lease between UETA and the
18   Debtor through the Plan. The Court instructed the parties to brief the issue of whether the Lease
19   was validly assumed and set the matter for oral argument.
20            On June 12, 2018, the Plan Trustee and UETA filed supplemental briefs (Dkts. 829 &
21   830), and on June 26, 2018, the Court held oral arguments. The Court then took this matter under
22   advisement. Based on the pleadings, oral arguments, and entire record before the Court, the Court
23   now issues its ruling.
24            This decision constitutes the Court’s findings of fact and conclusions of law pursuant to
25   Fed. R. Civ. P. 52, as incorporated by Fed. R. Bankr. P. 7052, and as made applicable to contested
26   matters by Fed. R. Bankr. P. 9014(c).
27
28    1
          Federal Rule of Civil Procedure will hereinafter be referred to as “Fed. R. Civ. P.”
      2
          Federal Rule of Bankruptcy Procedure will hereinafter be referred to as “Fed. R. Bankr. P.” or “Rules.”

 Case 4:14-bk-01372-BMW                                2
                                     Doc 843 Filed 05/09/19  Entered 05/09/19 12:40:58                   Desc
                                     Main Document    Page 2 of 11
 1   I.     Jurisdiction
 2          A bankruptcy court’s post-confirmation jurisdiction is relatively limited. See In re
 3   Pegasus Gold Corp., 394 F.3d 1189, 1193-94 (9th Cir. 2005). The Ninth Circuit has adopted the
 4   Third Circuit’s test for post-confirmation jurisdiction, under which there must be “a close nexus
 5   to the bankruptcy plan or proceeding sufficient to uphold bankruptcy court jurisdiction . . . .” Id.
 6   at 1194 (quoting In re Resorts Int’l Inc., 372 F.3d 154, 166-67 (3rd Cir. 2004)). “[M]atters
 7   affecting ‘the interpretation, implementation, consummation, execution, or administration of [a]
 8   confirmed plan will typically have the requisite close nexus.’” Id. (quoting In re Resorts Int’l
 9   Inc., 372 F.3d at 167).
10          Where a court has post-confirmation jurisdiction, retention of jurisdiction provisions will
11   generally be given effect. In re 350 Encinitas Invs., LLC, No. CIV 06CV2085 WQH (POR), 2007
12   WL 2669546, at *6 (S.D. Cal. Sept. 6, 2007), aff’d, 313 F. App’x 70 (9th Cir. 2009) (quoting In
13   re Resorts Int’l Inc., 372 F.3d at 161).
14          In this case, there is a sufficiently close nexus between the issues raised by the parties and
15   the confirmed Plan such that the Court retains post-confirmation jurisdiction over this matter,
16   especially given that the central issue is whether or not UETA is bound by the Plan and this
17   Court’s Confirmation Order. Furthermore, the Plan provides for this Court’s retention of
18   jurisdiction to, among other things: (1) construe, implement, enforce, execute, or consummate
19   the Plan, the Confirmation Order or any other Court order; (2) issue injunctions or take other
20   such actions “as may be necessary or appropriate to restrain interference with the Debtor by any
21   party with the Plan or its execution or implementation by any person;” and (3) issue “such orders
22   in aid of consummation of the Plan and the [C]onfirmation [O]rder . . . to the full extent
23   authorized by the Bankruptcy Code[.]” (Dkt. 545, Ex. A at 39-40).
24   II.    Issue
25          The threshold issue before the Court is whether the Debtor validly assumed the UETA
26   Lease through the Plan.
27   ///
28   ///


 Case 4:14-bk-01372-BMW                           3
                                Doc 843 Filed 05/09/19  Entered 05/09/19 12:40:58             Desc
                                Main Document    Page 3 of 11
 1   III.   Factual and Procedural Background
 2          1.        On October 31, 2013, UETA, as tenant, entered into the Lease with the Debtor and
 3   third-party Sherman Montgomery (“Montgomery”), as co-landlords, for certain real property
 4   located at 361 N. Mariposa Rd., Nogales, Arizona (the “Property”), commencing November 1,
 5   2013, and expiring on October 31, 2033. (Dkt. 795 at Ex. A;3 see also Dkts. 795 at 2 & 803 at
 6   2).
 7          2.        Under the Lease, UETA agreed to pay the Debtor and Montgomery $8,000 per
 8   month in rent, with one-half of such rent to go directly to each co-owner for the first five years
 9   of the Lease, and with rent to be adjusted thereafter subject to the terms of the Lease. (Dkt. 795,
10   Ex. A at 3-4).
11          3.        On February 4, 2014, the Debtor filed a voluntary petition for relief under Chapter
12   11 of the Bankruptcy Code.
13          4.        On March 19, 2014, the Court ordered the appointment of a Chapter 11 Trustee
14   and ultimately approved the appointment of Gerald K. Smith (the “Trustee) (Dkts. 89, 93, 159).
15          5.        Pursuant to a letter dated May 28, 2014, which was sent to the Debtor’s principal,
16   UETA attempted to terminate the Lease. (Dkt. 803 at Ex. B).
17          6.        On June 4, 2014, the Debtor filed Schedule G, listed the Lease therein, and listed
18   “UETA c/o Nedda Gales, Esq. Greenberg Traurig LLP” at address “2375 E. Camelback #700,
19   Phoenix, AZ 85016” as the lessee to the Lease. (Dkt. 182 at 10).
20          7.        Despite being listed on Schedule G, neither UETA nor its counsel were
21   contemporaneously added to the Debtor’s Master Mailing List.
22          8.        On or around July 8, 2014, the Trustee notified counsel for UETA that he was at
23   the plan formulation stage and needed copies of UETA’s leases with the Debtor. (Dkt. 808, Ex.
24   B at 1).
25          9.        By letter dated July 14, 2014, UETA, through counsel, informed the Trustee that it
26   did not believe the Property was an asset of the bankruptcy estate, and believed that the Debtor
27
28    3
       The Plan Trustee and UETA filed identical copies of the Lease. (See Dkts. 795 at Ex. A and 803 at Ex. 1).
      The Court will hereinafter refer solely to the copy of the Lease filed at Dkt. 795, Ex. A to avoid redundancy.

 Case 4:14-bk-01372-BMW                              4
                                   Doc 843 Filed 05/09/19  Entered 05/09/19 12:40:58                     Desc
                                   Main Document    Page 4 of 11
 1   may have materially breached the Lease, rendering the Lease no longer effective. (Dkt. 808, Ex.
 2   B at 2-4).
 3          10.    By letter dated July 30, 2014, the Trustee informed UETA that he was in the
 4   process of attempting to determine the ownership of the Property, would initiate a fraudulent
 5   transfer suit in order to bring the scheduled 50% ownership interest of the Property into the estate
 6   if required, and asserted that there had not been any breach of the Lease. (Dkt. 808, Ex. B at 5).
 7          11.    On July 29, 2014, the Trustee filed a Stipulated Motion for Order Authorizing
 8   Certain Payments to Trustee (the “Stipulated Motion”) (Dkt. 222), which was joined by UETA,
 9   and which, after notice and a hearing, the Court approved. (Dkts. 255 & 270). UETA was not
10   given notice of the hearing, and counsel for UETA did not appear at the hearing. (Dkts. 229, 255,
11   270). The order approving the Stipulated Motion authorized UETA to pay the Trustee certain
12   amounts it was withholding pursuant to writs of garnishment against the Debtor and authorized
13   UETA to make future rent payments directly to the Trustee. (Dkt. 270).
14          12.    On May 11, 2015, the Debtor amended Schedule G, but did not make any changes
15   to the description of the Lease or to the name or mailing address of the lessee to the Lease. (Dkt.
16   405 at 14).
17          13.    On May 11, 2015, the Trustee filed the Plan, which provides in relevant part:
18                   No . . . unexpired leases will be rejected.
19
                     Any individual or entity that is a party to an . . . unexpired lease
20                   assumed pursuant to the Plan who objects to such assumption
                     must file with the Court a written statement stating the basis
21                   for the objection. This statement must be filed and served
22                   within the deadline for objecting to the confirmation of the
                     Plan . . . . Any individual or entity that fails to file timely and
23                   serve such a statement will be deemed to have waived any
                     objection to the proposed assumption.
24
25   (Dkt. 403, Ex. A at 24).
26          14.    The Trustee conceded that he did not serve UETA with the solicitation package.
27   (See Dkt. 830; 6/26/2018 Hearing Tr. 5:3-6; see also Dkt. 468). The Trustee likewise did not
28


 Case 4:14-bk-01372-BMW                           5
                                Doc 843 Filed 05/09/19  Entered 05/09/19 12:40:58            Desc
                                Main Document    Page 5 of 11
 1   serve UETA with formal notice of the confirmation hearing or of the deadline to object to
 2   confirmation of the Plan. (See Dkt. 467).
 3            15.   UETA did not object to the Plan or to the Debtor’s proposed assumption of the
 4   Lease.
 5            16.   On November 4, 2015, the Court held an initial confirmation hearing, at which time
 6   all objections to confirmation were resolved and the Court determined that the Plan was
 7   confirmable. (Dkt. 481).
 8            17.   On March 11, 2016, the Court entered the Confirmation Order. (Dkt. 545).
 9            18.   The Confirmation Order confirmed the Plan as proposed, subject to three
10   modifications, one of which vested half of the fee title to the Property in the reorganized Debtor,
11   effective nunc pro tunc as of April 14, 2013. (Dkt. 545 at ¶ 4).
12            19.   Pursuant to the terms of the confirmed Plan, the Debtor assumed “as of the
13   Effective Date each . . . Unexpired Lease listed in Schedule G, as amended, whether written or
14   oral, except as otherwise provided for in the Plan.” (Dkt. 545, Ex. A at 23). The Lease was listed
15   on Schedule G. The Plan did not provide for any alternative treatment of the Lease. (See Dkt.
16   545 at Ex. A).
17            20.   There is no evidence that UETA was served with written notice of the Confirmation
18   Order.4
19            21.   The effective date of the Plan was March 28, 2016 (the “Effective Date”). (See Dkt.
20   545 at ¶ 5).
21            22.   On the Effective Date, Gerald K. Smith assumed the duties as Plan Trustee.
22            23.   On November 27, 2017, UETA commenced a lawsuit against the Debtor in Arizona
23   Superior Court, Pima County regarding the parties’ rights, obligations, and liabilities under the
24   Lease. (Dkt. 795 at Ex. B).
25            24.   On December 18, 2017, John C. Smith succeeded Gerald K. Smith as Plan Trustee.
26   (Dkt. 791).
27
28    4
       A certificate of service was never filed on the docket and the Plan Trustee has not otherwise asserted that
      UETA was served with the Confirmation Order.

 Case 4:14-bk-01372-BMW                              6
                                   Doc 843 Filed 05/09/19  Entered 05/09/19 12:40:58                     Desc
                                   Main Document    Page 6 of 11
 1          25.    On January 12, 2018, the Plan Trustee filed the Motion, in which he asks the Court
 2   to enforce the Confirmation Order and compel UETA to comply with the terms of the confirmed
 3   Plan. (Dkt. 795).
 4          26.    On February 16, 2018, UETA timely filed the Response, in which it argues that it
 5   was not provided with notice of the Plan or proceedings related thereto, and therefore cannot be
 6   bound by the Plan. (Dkt. 803).
 7          27.    On March 2, 2018, the Plan Trustee filed the Reply, in which he argues that the
 8   actual notice UETA was given of this bankruptcy case coupled with UETA’s participation in
 9   negotiations and in the reorganization process satisfied UETA’s due process rights such that
10   UETA should be bound by the terms of the confirmed Plan. (Dkt. 808).
11          28.    On March 30, 2018, UETA filed the Sur-Reply, in which it maintains that the Lease
12   was not validly assumed given that UETA was not provided with notice of the proposed
13   assumption. (Dkt. 817).
14          29.    On April 2, 2018, the Kuhn/Gabriel Creditors filed the Limited Joinder, in which
15   they assert that UETA had early notice of this bankruptcy case and made the decision not to file
16   a notice of appearance or request for notice, for which UETA should be scrutinized. (Dkt. 819).
17          30.    On April 4, 2018, the Court held an initial hearing on the Motion, at which time
18   the Court ordered further briefing from the parties. (Dkt. 822).
19          31.    On June 12, 2018, the Plan Trustee and UETA filed supplemental briefs in support
20   of their respective positions. (Dkts. 829 & 830).
21          32.    On June 26, 2018, the Court held oral arguments, at which time arguments were
22   presented by the Plan Trustee, counsel for UETA, and counsel for Mr. Montgomery and the
23   Kuhn/Gabriel Creditors. During oral arguments, the Plan Trustee asked the Court to allow him
24   to conduct limited discovery to investigate whether and to what extent UETA had actual
25   knowledge of the Trustee’s intent to assume the Lease through the Plan. (See 6/26/2018 Hearing
26   Tr. 4:9-13, 9:6-13). UETA asked the Court to deny the Plan Trustee’s request for discovery and
27   deny the Motion. (See 6/26/2018 Hearing Tr. 20:5-9).
28


 Case 4:14-bk-01372-BMW                           7
                                Doc 843 Filed 05/09/19  Entered 05/09/19 12:40:58        Desc
                                Main Document    Page 7 of 11
 1   IV.    Legal Analysis & Conclusions of Law
 2          Section 365 of the Code provides the terms by which a debtor may assume or reject an
 3   executory contract or unexpired lease. 11 U.S.C. § 365. Unexpired leases may be assumed by
 4   motion. See Fed. R. Bankr. P. 6006. Rule 6006, which governs motions to assume unexpired
 5   leases, requires that notice of such motions be given to lease counterparties. See Fed. R. Bank. P.
 6   6006(c). Alternatively, a plan proponent may seek to assume an unexpired lease through a
 7   Chapter 11 plan of reorganization. 11 U.S.C. § 1123(b)(2). Although Rule 6006 only addresses
 8   the procedure and notice requirements applicable to assumption motions other than as part of a
 9   plan, “Rule 6006 was not intended to establish a two-tier standard of notice in which formal
10   notice is required if the assumption is to be by motion, but if assumption is to be by plan, the
11   responsibilities of the debtor are radically diminished.” In re Nat’l Gypsum Co., 208 F.3d 498,
12   512 (5th Cir. 2000). “Notice as a procedural safeguard cannot expand or contract based solely
13   upon the procedural choice of the debtor when the ramifications to the non-debtor party are no
14   less severe.” Id. Where a plan proposes to assume an unexpired lease, the plan proponent “must
15   provide the requisite notice as part of the confirmation process.” In re Amerivision Commc’ns,
16   Inc., 349 B.R. 718, 722 (B.A.P. 10th Cir. 2006).
17          At least one court has interpreted the Code as contemplating that the counterparty to an
18   unexpired lease which a plan proponent intends to assume through its plan will be given “at least
19   the notice required by Rule 9014, if not by § 1125(b).” In re REPH Acquisition Co., 134 B.R.
20   194, 199 (N.D. Tex. 1991). Rule 9014 governs the service of motions commencing contested
21   matters and requires that service be made in the manner prescribed in Rule 7004 for the service
22   of summonses and complaints. Fed. R. Bankr. P. 9014(a)-(b). Section 1125(b) requires a plan
23   proponent to transmit its plan, or a summary thereof, and the court-approved disclosure statement
24   to parties before soliciting acceptances of the plan from such parties. See § 1125(b). Except to
25   the extent a court orders otherwise, Rule 3017(d), which supplements § 1125(b), requires a plan
26   proponent to:
27                   mail to all creditors . . . (1) the plan or a court-approved
                     summary of the plan; (2) the disclosure statement approved by
28
                     the court; (3) notice of the time within which acceptances and

 Case 4:14-bk-01372-BMW                           8
                                Doc 843 Filed 05/09/19  Entered 05/09/19 12:40:58           Desc
                                Main Document    Page 8 of 11
 1                   rejections of the plan may be filed; and (4) any other
                     information as the court may direct . . . .”
 2
 3   Fed. R. Bankr. P. 3017(d). After a plan is confirmed, notice of entry of the confirmation order

 4   must be promptly mailed to all creditors and other parties in interest. Fed. R. Bankr. P. 3020(c)(2).

 5          Parties, even those with knowledge of the bankruptcy case, are entitled to presume that

 6   applicable rules of procedure will be complied with. See In re Mack, No. ADV. RS 06-1160-DN,

 7   2007 WL 7545163, at *4 (B.A.P. 9th Cir. Mar. 28, 2007) (quoting In re Loloee, 241 B.R. 655,

 8   662 (B.A.P. 9th Cir. 1999)). “The more a party deviates from the prescribed procedure, ‘the

 9   greater the quality and amount of notice needed to comply with due process.’” Id. (quoting In re

10   Loloee, 214 B.R. at 662).

11          Due process requires that “notice [be] reasonably calculated, under all the circumstances,

12   to apprise interested parties of the pendency of the action and afford them an opportunity to

13   present their objections.” Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314, 70 S.

14   Ct. 652, 657, 94 L. Ed. 865 (1950). Absent formal notice, actual notice that sufficiently apprises

15   a party of the pendency of an action affecting that party’s rights may satisfy constitutional due

16   process. See In re Nat’l Gypsum Co., 208 F.3d at 513 (“Unless there is a showing that the non-

17   debtor possessed actual knowledge of a sufficiently refined degree, the debtor must demonstrate

18   delivery of the proposed plan of reorganization or some other court-ordered notice that set forth

19   [its] intent to assume . . . .”). The relevant inquiry, however, is what notice the plan proponent

20   provided the affected party, not what the affected party actually knew. In re Arriva Pharm., Inc.,

21   456 B.R. 419, 425 (Bankr. N.D. Cal. 2011).

22          Parties in interest do not have an affirmative duty to investigate or inject themselves into

23   bankruptcy proceedings. In re Maya Const. Co., 78 F.3d 1395, 1399 (9th Cir. 1996).

24   Furthermore, as the Ninth Circuit B.A.P. has recognized, debtors should not be rewarded for

25   negligently failing to provide parties in interest with proper notice. In re Mack, 2007 WL

26   7545163, at *6 (quoting In re Dewalt, 961 F.2d 848, 850 (9th Cir. 1992)).

27          “A judgment may be void or unenforceable against a party if it was entered or obtained

28   ‘in a manner inconsistent with due process of law.’” Id. at *4 (quoting Owens–Corning


 Case 4:14-bk-01372-BMW                            9
                                 Doc 843 Filed 05/09/19  Entered 05/09/19 12:40:58            Desc
                                 Main Document    Page 9 of 11
 1   Fiberglass Corp. v. Ctr. Wholesale, Inc. (In re Ctr. Wholesale, Inc.), 759 F.2d 1440, 1448 (9th
 2   Cir. 1985)). “If the notice is inadequate, then the order is void.” Id. (quoting In re Loloee, 241
 3   B.R. at 661).
 4          In this case, the Trustee chose to seek assumption of the Lease through the Plan, but failed
 5   to comply with the notice requirements set forth in the Code and Rules. The Trustee did not serve
 6   UETA with the disclosure statement, Plan, notice of confirmation hearing, or Confirmation
 7   Order. UETA, which had at least general knowledge of the pendency of this case, but which did
 8   not actively participate in this case,5 did not have an affirmative duty to monitor this case. UETA
 9   believed that the Property was not an asset of the estate. Thus, UETA could not have known,
10   without being given notice thereof, that the Plan proposed to retroactively vest half of the fee title
11   to the underlying Property in the Reorganized Debtor such that the Debtor could seek to assume
12   the Lease under the Bankruptcy Code.
13          Ultimately, UETA was not afforded the safeguards it would have been afforded had the
14   Trustee complied with Rules. The Trustee may have failed to serve UETA with the pertinent
15   documents through accident or inadvertence, but ultimately UETA was not given notice
16   reasonably calculated under the circumstances to apprise it of the Trustee’s intent to assume the
17   Lease, and afford it a sufficient opportunity to object thereto.
18          UETA was entitled to presume that the Trustee would comply with the Rules and Code.
19   Given that the relevant inquiry is what notice the Trustee gave to UETA, the Plan Trustee would
20   not benefit from any discovery regarding what UETA actually knew about this case or the
21   Trustee’s intent to assume the Lease.
22          Given that UETA did not receive adequate notice of the Plan, confirmation proceedings,
23   or Confirmation Order, UETA cannot be bound by the Confirmation Order. Given that the
24
25
26
      5
       Prior to filing the Response, UETA’s only involvement on the docket was with respect to the Stipulated
27    Motion, which counsel for UETA signed, but which was filed by the Trustee. Given that counsel for UETA
      did not appear in this case at any time prior to confirmation, counsel for UETA was not required to file a notice
28    of appearance at any time during the pertinent pre-confirmation period. See Fed. R. Bankr. P. 9010(b).


 Case 4:14-bk-01372-BMW                              10
                                   Doc 843 Filed 05/09/19  Entered 05/09/19 12:40:58                     Desc
                                   Main Document    Page 10 of 11
 1   Trustee did not validly assume the Lease through the Plan, the Lease was deemed rejected as of
 2   the Effective Date as a matter of law.6
 3   V.     Conclusion
 4          Given the foregoing it is the determination of the Court that the Lease was not validly
 5   assumed through the Plan, and that such Lease was deemed rejected on the Effective Date of the
 6   Plan. This ruling does not address the other issues raised in the Motion.
 7          Wherefore, for good cause shown;
 8          IT IS HEREBY ORDERED denying the Motion as to the relief requested in § V.(A)(1)
 9   of the Motion, on the basis that the Lease was not validly assumed.
10          IT IS FURTHER ORDERED that the Court will set a scheduling conference to
11   determine how this matter should proceed as to the remaining issues.
12          DATED AND SIGNED ABOVE.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
      6
       The Lease did not ride through the bankruptcy given that the Lease was treated in the Plan. See In re
27    Hernandez, 287 B.R. 795, 800 (Bankr. D. Ariz. 2002) (“The debtor may not treat an executory contract in a
      Chapter 11 plan and at the same time, effect a ride-through of that contract—these are inconsistent
28    proposals.”).


 Case 4:14-bk-01372-BMW                             11
                                  Doc 843 Filed 05/09/19  Entered 05/09/19 12:40:58                  Desc
                                  Main Document    Page 11 of 11
